DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 4 May 2021. 
Claims 2, 4, 5, 12, 14-16, and 18-20 were canceled. Claims 1, 3, 6-8, 11, 13, and 17 were amended. Claims 21-30 are new. Claims 1, 3, 6-11, 13, 17, and 21-30 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites “wherein the processor controls the display to display the additional purchase amount.” However there is no antecedent basis for an additional purchase amount in either claim 8 or the claim upon which it depends. The lack of antecedent basis makes it unclear whether the claim requires calculating an additional purchase amount. As such, the scope of the claim would be unclear to one of ordinary skill in the art, rendering the claim indefinite. Claims 9, 24, and 25 are similarly rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-11, 13, 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Napper (US 2012/0296751 A1) in view of Oppenheim et al. (US 2015/0006271 A1), Philips et al. (US 2018/0114250 A1), and Sahni et al. (US 2021/0142226 A1). 

Regarding Claim 1: Napper discloses a mobile registration apparatus, comprising:
a shopping cart (The shopping cart 100 has a basket 108 having a bottom 106 and upstanding sidewalls 107 extending about the bottom 106 and defining an interior 110 and an open top. See at least [0036] and Fig. 1). 
a code reader attached to the shopping cart and configured to read a customer identification code symbol to obtain a customer identifier and to read a commodity identification code symbol to obtain a commodity identifier (a bar code reader 102. See at least [0035]. Also: the bar code reader 102 may be attached along the top edges 116 of the basket 108 thereby surrounding the opening of the basket 108. Alternatively, the bar code reader 102 may only be attached on a portion of the top edge 116 of ;
a terminal main body attached to the shopping cart (A control unit 104 is preferably removably attached to the handle bar 114. The attachment of the control unit 104 to the handlebar 114 may be by a clip or other similar fastener. See at least [0040]), the terminal main body including:
a display (A user interface 202, such as the screen illustrated, occupies part of the front surface 220. See at least [0043]. Also: the control unit having a user interface with a display screen. See at least [0006]).
a wireless communication interface (The control unit 104 may be connected to a wireless network, such as the Internet or a local area network, in order to receive and send messages or data. See at least [0042]). 
a processor (The control unit 104 has a memory for storing information or data and a processor for executing instructions. See at least [0041]) configured to:
perform registration of a commodity identified by the commodity identifier (After the control unit 104 receives the bar code information it cross references that information with the store's database while storing this information in its memory. The control unit 104 may also display the product identification and price on the user interface 202 so that a consumer is aware of the price of the product inserted into the shopping cart 100. See at least [0078])
calculate a total sales price of currently registered commodities; and control the display to display the 
controlling the display to display information of a commodity (After the control unit 104 receives the bar code information it cross references that information with the store's database while storing this information in its memory. The control unit 104 may also display the product identification and price on the user interface 202 so that a consumer is aware of the price of the product inserted into the shopping cart 100. See at least [0078]). 

Napper does not appear to disclose obtaining an accumulated reward points value stored in associated with the customer identifier or calculating estimated reward points based on a total sales price of currently registered commodities;
However, Oppenheim teaches obtaining an accumulated reward points value stored in association with the customer identified (The user interface module 176 may also receive and/or transmit back and forth user specific data, such as the user name, and identification, the number of rewards points in a user's rewards points account, See at least [0041]), calculating an estimated reward points based on a total sales price of currently registered commodities (accrual management application 194 computes the actual rewards points earned based on the transaction amount. See at least [0043]. Also: receive transaction data from the mobile payment system 140 and determine an amount of rewards points (e.g., travel miles that may be used for purchase of airfare, hotel, car rentals, and/or others goods and services) to award to the user for accepting the transaction. See at least [0039]. Also: allow the mobile device 212 to determine the amount of rewards points associated with the transaction. See at least [0060]), and controlling the display to display the accumulated reward points value, the estimated rewards (FIG. 12A illustrates a "History" screen 500 that may be displayed after a "History" button or link 308 in the screen 300 is selected by the user. … The listing 514, in the illustrated example, depicts the total amount of rewards points awarded as well as a breakdown of the rewards points. See at least [0066] and Fig. 12A. Also: The screen 370 further displays the calculated number of reward points 378 corresponding to the entered total purchase amount 374. See at least [0060]). 
Napper provides a system which monitors items placed in a cart, upon which the claimed invention’s reward point determining and display techniques can be seen as an improvement. However, Oppenheim demonstrates that the prior art already knew of retrieving existing loyalty points, calculating 

Additionally, Napper does not appear to disclose obtaining an extra reward condition for earning extra reward points, extracting a neighboring commodity near a store location as a candidate commodity, the purchase of which would satisfy the extra reward condition in conjunction with one or more currently registered commodities, controlling the display to display the extra reward condition and information of the extracted candidate commodity.
However, Philips teaches obtaining an extra reward condition for earning extra reward points, extracting a neighboring commodity near a store location as a candidate commodity, the purchase of which would satisfy the extra reward condition in conjunction with one or more currently registered commodities, controlling the display to display the extra reward condition and information of the extracted candidate commodity (Promoted items throughout the store would trigger a pop-up when the user is a predetermined distance from the promoted items, for example, detected by geofencing, WiFi, or other navigation or detection technology. The user is prompted to add the item … If added to the cart, the customer is rewarded by bonus points and/or sharable "badges" for social sharing. See at least [0054]. Also: When the beacon 13 detects the cart 16 within a predetermined range, it reports to the central server 24 that the cart 16 has entered the geofence, WiFi region, or other electronic communication perimeter within proximity of the beacon 13. The server 24 then sends the promotional message to the linked device 14 that corresponds to that beacon 13. See at least [0037]. Also: Since the system can identify the location of the cart 16, and therefore by extension may identify the location of the store customer via the customer's mobile device 14, the system may present the customer with information and the currently registered commodity. An extra reward condition which only requires the purchase of product A is satisfied by a purchase of product A in conjunction with product B. As such, the extra reward conditions of Philips associated with a single product read on the identified limitation).
Napper and Oppenheim suggests a system which monitors items placed in a cart and displays information regarding reward points, upon which the claimed invention’s display of an additional reward opportunity and corresponding product to purchase can be seen as an improvement. However, Philips demonstrates that the prior art already knew of location based displays of reward opportunities and products to purchase to achieve reward opportunities. One of ordinary skill in the art could have easily applied the techniques of Philips to the system of Napper and Oppenheim. Further, one of ordinary skill in the art would have recognized that such an application of Philips would have predictably resulted in an improved system which would encourage users to purchase additional items while shopping. As such, the application of Philips would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Napper and the teachings of Oppenheim and Philips. 

Additionally, Napper does not appear to disclose a store location identified by a store location ID indicated by a signal received by the wireless communication interface from a store terminal. 
However, Sahni teaches a store location identified by a store location ID indicated by a signal received by the wireless communication interface from a store terminal (Beacon identifiers are broadcast at 702. The beacon identifiers are broadcast by beacons positioned within and outside of the mall 150 (e.g., as shown in FIG. 6). Each beacon wirelessly broadcasts a unique beacon identifier (e.g., a serial number) to a distance of a broadcast radius of the beacon. Each beacon is associated with an area and geo-fences that area with the broadcasted identifier. Accordingly, the location of devices in receipt of the beacon identifier is known to be within the broadcast range of the beacon associated with the identifier. 
Napper, Oppenheim, and Philips provide a system which monitors user cart usage and displays reward point information and reward point opportunities, which differs from the claimed invention by the substitution of Philips’ beacon-receiving based store location identifying technique with a beacon-transmitting based store location identifying technique. However, Sahni demonstrates that the prior art already knew of store location identifying systems which determine a location by receiving a beacon identifier associated with a location and using that identifier to acquire information regarding the present location. One of ordinary skill in the art could have easily substituted the location identifying techniques of Sahni into the system of Napper, Oppenheim, and Philips by using Sahni’s beacon-transmitting based techniques to identify store locations. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would determine reward opportunities for a user at a location through the reception of identifying information from a beacon. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Napper and the teachings of Oppenheim, Philips, and Sahni. 



Regarding Claim 13: Napper discloses a shopping cart, comprising:
a cart main body (The shopping cart 100 has a basket 108 having a bottom 106 and upstanding sidewalls 107 extending about the bottom 106 and defining an interior 110 and an open top. See at least [0036] and Fig. 1); and
a mobile registration apparatus mounted on the cart main body (A control unit 104 is preferably removably attached to the handle bar 114. The attachment of the control unit 104 to the handlebar 114 may be by a clip or other similar fastener. See at least [0040]),
the mobile registration apparatus comprising: a code reader configured to read a customer identification code symbol to obtain a customer identifier and to read a commodity identification code symbol to obtain a commodity identifier (a bar code reader 102. See at least [0035]. Also: the bar code reader 102 may be attached along the top edges 116 of the basket 108 thereby surrounding the opening of the basket 108. Alternatively, the bar code reader 102 may only be attached on a portion of the top edge 116 of the basket 108. See at least [0050]. Also: the control unit 104 may prompt the user to present a loyalty card, if available, to the control unit 104 to be read by the bar code reader 102. … the loyalty card may be used to access a user's account at the store and may be a rectangular plastic card with account number information and a bar code representing their account. See at least [0093]. Also: inserting at least one item with a bar code into the shopping cart so that the bar code reader reads the bar code. See at least [0024]);
a display (A user interface 202, such as the screen illustrated, occupies part of the front surface 220. See at least [0043]. Also: the control unit having a user interface with a display screen. See at least [0006]).
a wireless communication interface (The control unit 104 may be connected to a wireless network, such as the Internet or a local area network, in order to receive and send messages or data. See at least [0042]); and
a processor (The control unit 104 has a memory for storing information or data and a processor for executing instructions. See at least [0041]) configured to:
perform registration of a commodity identified by the commodity identifier (After the control unit 104 receives the bar code information it cross references that information with the store's database while 
calculate a total sales price of currently registered commodities; and control the display to display the total sales price (The control unit 104 may also calculate a total cost of the products in the shopping cart 100. For example, as shown in FIG. 8C, the processor of the control unit 104 may add together the prices of all the products in the shopping cart 100 basket 108, as stored in memory, and may display the resulting cost on the user interface 202. See at least [0080]). 
controlling the display to display information of a commodity (After the control unit 104 receives the bar code information it cross references that information with the store's database while storing this information in its memory. The control unit 104 may also display the product identification and price on the user interface 202 so that a consumer is aware of the price of the product inserted into the shopping cart 100. See at least [0078]). 

Napper does not appear to disclose obtaining an accumulated reward points value stored in associated with the customer identifier or calculating estimated reward points based on a total sales price of currently registered commodities;
However, Oppenheim teaches obtaining an accumulated reward points value stored in association with the customer identified (The user interface module 176 may also receive and/or transmit back and forth user specific data, such as the user name, and identification, the number of rewards points in a user's rewards points account, See at least [0041]), calculating an estimated reward points based on a total sales price of currently registered commodities (accrual management application 194 computes the actual rewards points earned based on the transaction amount. See at least [0043]. Also: receive transaction data from the mobile payment system 140 and determine an amount of rewards points (e.g., travel miles that may be used for purchase of airfare, hotel, car rentals, and/or others goods and services) to award to the user for accepting the transaction. See at least [0039]. Also: allow the mobile device 212 to determine the amount of rewards points associated with the transaction. See at least [0060]), and controlling the display to display the accumulated reward points value, the estimated rewards (FIG. 12A 
Napper provides a system which monitors items placed in a cart, upon which the claimed invention’s reward point determining and display techniques can be seen as an improvement. However, Oppenheim demonstrates that the prior art already knew of retrieving existing loyalty points, calculating current purchase loyalty points, and displaying these totals on a screen. One of ordinary skill in the art could have easily applied these techniques to the system of Napper by having Napper’s control unit determine the point values of Oppenheim and display them on its displays screen. One of ordinary skill in the art would have recognized that such an application of Napper would have predictably resulted in an improved shopping cart which would provide useful reward point information to a user while they shop. As such, the application of Oppenheim would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Napper and the teachings of Oppenheim. 

Additionally, Napper does not appear to disclose obtaining an extra reward condition for earning extra reward points, extracting a neighboring commodity near a store location as a candidate commodity, the purchase of which would satisfy the extra reward condition in conjunction with one or more currently registered commodities, controlling the display to display the extra reward condition and information of the extracted candidate commodity.
However, Philips teaches obtaining an extra reward condition for earning extra reward points, extracting a neighboring commodity near a store location as a candidate commodity, the purchase of which would satisfy the extra reward condition in conjunction with one or more currently registered commodities, controlling the display to display the extra reward condition and information of the extracted candidate commodity (Promoted items throughout the store would trigger a pop-up when the user is a predetermined distance from the promoted items, for example, detected by geofencing, WiFi, or other and the currently registered commodity. An extra reward condition which only requires the purchase of product A is satisfied by a purchase of product A in conjunction with product B. As such, the extra reward conditions of Philips associated with a single product read on the identified limitation).
Napper and Oppenheim suggests a system which monitors items placed in a cart and displays information regarding reward points, upon which the claimed invention’s display of an additional reward opportunity and corresponding product to purchase can be seen as an improvement. However, Philips demonstrates that the prior art already knew of location based displays of reward opportunities and products to purchase to achieve reward opportunities. One of ordinary skill in the art could have easily applied the techniques of Philips to the system of Napper and Oppenheim. Further, one of ordinary skill in the art would have recognized that such an application of Philips would have predictably resulted in an improved system which would encourage users to purchase additional items while shopping. As such, the application of Philips would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Napper and the teachings of Oppenheim and Philips. 

identified by a store location ID indicated by a signal received by the wireless communication interface from a store terminal. 
However, Sahni teaches a store location identified by a store location ID indicated by a signal received by the wireless communication interface from a store terminal (Beacon identifiers are broadcast at 702. The beacon identifiers are broadcast by beacons positioned within and outside of the mall 150 (e.g., as shown in FIG. 6). Each beacon wirelessly broadcasts a unique beacon identifier (e.g., a serial number) to a distance of a broadcast radius of the beacon. Each beacon is associated with an area and geo-fences that area with the broadcasted identifier. Accordingly, the location of devices in receipt of the beacon identifier is known to be within the broadcast range of the beacon associated with the identifier. See at least [0036]. Also: A mobile device 110 receives a beacon identifier at 704. The beacon identifier is received the processor 204 of the mobile device 110 via the network interface 208 (e.g., a Bluetooth transceiver). The received beacon identifier is transmitted from the mobile device 110 at 706. The beacon identifier is transmitted to the mall computer system 140 via the network 170 (e.g., the Internet system through the Internet. See at least [0037]. Also: The mall computer system 140 determines the mobile device location at 708. The location of the mobile device 110 is determined based at least in part on the beacon identifier received by the mobile device 110. … the known beacon identifiers are stored in a database in the mass storage 410. Each entry in the database associates a beacon identifier to a specific location (e.g., a specific spot in the main building 602, an area of the parking lot 616, an area within the first store 604, at the valet area 614, etc.). See at least [0038]. Also: Location-specific information is transmitted to the mobile device 110 at 716. See at least [0043]). 
Napper, Oppenheim, and Philips provide a system which monitors user cart usage and displays reward point information and reward point opportunities, which differs from the claimed invention by the substitution of Philips’ beacon-receiving based store location identifying technique with a beacon-transmitting based store location identifying technique. However, Sahni demonstrates that the prior art already knew of store location identifying systems which determine a location by receiving a beacon identifier associated with a location and using that identifier to acquire information regarding the present location. One of ordinary skill in the art could have easily substituted the location identifying techniques of Sahni into the system of Napper, Oppenheim, and Philips by using Sahni’s beacon-transmitting based 

Regarding Claim 3 and 21: Napper in view of Oppenheim, Philips, and Sahni make obvious the above limitations. As previously noted, Philips teaches the extra reward condition (Promoted items throughout the store would trigger a pop-up when the user is a predetermined distance from the promoted items, for example, detected by geofencing, WiFi, or other navigation or detection technology. The user is prompted to add the item … If added to the cart, the customer is rewarded by bonus points and/or sharable "badges" for social sharing. See at least [0054]). Additionally, Napper discloses calculate an additional purchase amount required to pay for an item, and control the display to display the additional purchase amount (After the control unit 104 receives the bar code information it cross references that information with the store's database while storing this information in its memory. The control unit 104 may also display the product identification and price on the user interface 202 so that a consumer is aware of the price of the product inserted into the shopping cart 100. See at least [0078]).

Regarding Claim 6 and 22: Napper in view of Oppenheim, Philips, and Sahni make obvious the above limitations. As previously noted in combination with Napper, Sahni teaches wherein the signal provides an area identifier for a region of a retail store as the store location ID (Beacon identifiers are broadcast at 702. The beacon identifiers are broadcast by beacons positioned within and outside of the mall 150 (e.g., as shown in FIG. 6). Each beacon wirelessly broadcasts a unique beacon identifier (e.g., a serial number) to a distance of a broadcast radius of the beacon. Each beacon is associated with an area and geo-fences that area with the broadcasted identifier. Accordingly, the location of devices in receipt of the beacon identifier is known to be within the broadcast range of the beacon associated with the identifier. See at least [0036]. Also: A mobile device 110 receives a beacon identifier at 704. The beacon identifier 

Regarding Claim 7 and 23: Napper in view of Oppenheim, Philips, and Sahni make obvious the above limitations. As previously noted in combination with Napper, Sahni teaches wherein the signal is a beacon signal, and the store terminal is a beacon terminal (Beacon identifiers are broadcast at 702. The beacon identifiers are broadcast by beacons positioned within and outside of the mall 150 (e.g., as shown in FIG. 6). Each beacon wirelessly broadcasts a unique beacon identifier (e.g., a serial number) to a distance of a broadcast radius of the beacon. Each beacon is associated with an area and geo-fences that area with the broadcasted identifier. Accordingly, the location of devices in receipt of the beacon identifier is known to be within the broadcast range of the beacon associated with the identifier. See at least [0036]). The motivation to combine Napper, Oppenheim, Philips, and Sahni is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 8 and 24: Napper in view of Oppenheim, Philips, and Sahni make obvious the above limitations. Additionally, Napper discloses wherein the processor controls the display to display the additional purchase amount and the information of the commodity on a same screen (After the control unit 104 receives the bar code information it cross references that information with the store's database while storing this information in its memory. The control unit 104 may also display the product 

Regarding Claim 9 and 25: Napper in view of Oppenheim, Philips, and Sahni make obvious the above limitations. Napper discloses display the additional purchase amount and the information of the commodity on a third screen (After the control unit 104 receives the bar code information it cross references that information with the store's database while storing this information in its memory. The control unit 104 may also display the product identification and price on the user interface 202 so that a consumer is aware of the price of the product inserted into the shopping cart 100. See at least [0078]). Further, Oppenheim teaches wherein the processor controls the display to: display the accumulated reward points value on a first screen, display the estimate reward points on a second screen (FIG. 12A illustrates a "History" screen 500 that may be displayed after a "History" button or link 308 in the screen 300 is selected by the user. … The listing 514, in the illustrated example, depicts the total amount of rewards points awarded as well as a breakdown of the rewards points. See at least [0066] and Fig. 12A); display the estimated reward points on a second screen directly accessible from the first screen (The screen 500 depicts the transaction history of the user, e.g., in scrolling display window 504. Selecting any one of the listed transactions can take the user to a "Transaction" detail screen 506, shown in FIG. 12B. The screen 506 displays at least a portion of the transaction data, including merchant name 508, transaction amount (e.g., purchase price) 510, transaction date 512, and a rewards points listing 514. The listing 514, in the illustrated example, depicts the total amount of rewards points awarded as well as a breakdown of the rewards points. See at least [0066] and Fig. 12B). Further, Oppenheim teaches a screen directly accessible from another screen (FIG. 13 illustrates a "Profile" Screen 550 that may be displayed after a "Profile" button 310 in the screen 300 is selected by the user. See at least [0067]). 
	Napper, Oppenheim, Philips, and Sahni suggest a shopping cart which provides item and reward information, upon which the claimed invention’s display of information across directly accessible screens can be seen as an improvement. However, Oppenheim demonstrates that the prior art already knew of making information displaying screens directly accessible from other screens. One of ordinary skill in the art could have easily applied the information arrangement techniques of Oppenheim to the information of 

Regarding Claim 10 and 26: Napper in view of Oppenheim, Philips, and Sahni make obvious the above limitations. Additionally, Oppenheim teaches a storage device in which the accumulated reward points value is stored in association with the customer identifier, wherein the processor obtains the accumulated reward points value from the storage device (The user interface module 176 may also receive and/or transmit back and forth user specific data, such as the user name, and identification, the number of rewards points in a user's rewards points account. See at least [0041]. Also: The rewards points processing system 175 may include an application including algorithms configured to receive transaction data from the mobile payment system 140 and determine an amount of rewards points (e.g., travel miles that may be used for purchase of airfare, hotel, car rentals, and/or others goods and services) to award to the user for accepting the transaction. The rewards points processing system 175 may include, but is not limited to, a rewards bank, a form of payment system, a data warehouse, a member profile data engine, or some combination of these or some multiple versions of these. See at least [0039]. Examiner’s note: The broadest reasonable interpretation of a “storage device” and “obtain[ing] [data] from the storage device” includes a remote storage device and there the process receives the data from the remote storage device through a network intermediary element). The motivation to combine Napper, Oppenheim, Philips, and Sahni is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 11 and 27: Napper in view of Oppenheim, Philips, and Sahni make obvious the above limitations. Additionally, Oppenheim teaches wherein the processor obtains the accumulated reward points value from an external server via the wireless communication interface (The user interface module .

Claims 17 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Napper (US 2012/0296751 A1) in view of Philips et al. (US 2018/0114250 A1), and Sahni et al. (US 2021/0142226 A1). 

Regarding Claim 17: Napper discloses a commodity registration method, comprising:
reading a customer identification code symbol to obtain a customer identifier (a bar code reader 102. See at least [0035]. Also: the control unit 104 may prompt the user to present a loyalty card, if available, to the control unit 104 to be read by the bar code reader 102. … the loyalty card may be used to access a user's account at the store and may be a rectangular plastic card with account number information and a bar code representing their account. See at least [0093]);
reading a commodity identification code symbol of a commodity to obtain a commodity identifier for the commodity (inserting at least one item with a bar code into the shopping cart so that the bar code reader reads the bar code. See at least [0024]);
performing registration of the commodity identified by the commodity identifier (After the control unit 104 receives the bar code information it cross references that information with the store's database while storing this information in its memory. The control unit 104 may also display the product 
calculating a total sales price of currently registered commodities (The control unit 104 may also calculate a total cost of the products in the shopping cart 100. For example, as shown in FIG. 8C, the processor of the control unit 104 may add together the prices of all the products in the shopping cart 100 basket 108, as stored in memory, and may display the resulting cost on the user interface 202. See at least [0080]).
displaying information of the commodity on the display mounted to the shopping cart (After the control unit 104 receives the bar code information it cross references that information with the store's database while storing this information in its memory. The control unit 104 may also display the product identification and price on the user interface 202 so that a consumer is aware of the price of the product inserted into the shopping cart 100. See at least [0078]). 

Additionally, Napper does not appear to disclose obtaining an extra reward condition for earning extra reward points, displaying the extra reward condition on the display, extracting a neighboring commodity near a store location as a candidate commodity, the purchase of which would satisfy the extra reward condition in conjunction with one or more currently registered commodities, displaying information of the extracted candidate commodity on the display.
However, Philips teaches obtaining an extra reward condition for earning extra reward points, displaying the extra reward condition on the display, extracting a neighboring commodity near a store location as a candidate commodity, the purchase of which would satisfy the extra reward condition in conjunction with one or more currently registered commodities, displaying information of the extracted candidate commodity on the display (Promoted items throughout the store would trigger a pop-up when the user is a predetermined distance from the promoted items, for example, detected by geofencing, WiFi, or other navigation or detection technology. The user is prompted to add the item … If added to the cart, the customer is rewarded by bonus points and/or sharable "badges" for social sharing. See at least [0054]. Also: When the beacon 13 detects the cart 16 within a predetermined range, it reports to the central server 24 that the cart 16 has entered the geofence, WiFi region, or other electronic and the currently registered commodity. An extra reward condition which only requires the purchase of product A is satisfied by a purchase of product A in conjunction with product B. As such, the extra reward conditions of Philips associated with a single product read on the identified limitation).
Napper suggests a system which monitors items placed in a cart, upon which the claimed invention’s display of an additional reward opportunity and corresponding product to purchase can be seen as an improvement. However, Philips demonstrates that the prior art already knew of location based displays of reward opportunities and products to purchase to achieve reward opportunities. One of ordinary skill in the art could have easily applied the techniques of Philips to the system of Napper. Further, one of ordinary skill in the art would have recognized that such an application of Philips would have predictably resulted in an improved system which would encourage users to purchase additional items while shopping. As such, the application of Philips would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Napper and the teachings of Philips. 

Additionally, Napper does not appear to disclose a store location identified by a store location ID indicated by a signal received by the wireless communication interface from a store terminal. 
However, Sahni teaches a store location identified by a store location ID indicated by a signal received by the wireless communication interface from a store terminal (Beacon identifiers are broadcast at 702. The beacon identifiers are broadcast by beacons positioned within and outside of the mall 150 (e.g., as shown in FIG. 6). Each beacon wirelessly broadcasts a unique beacon identifier (e.g., a serial 
Napper and Philips provide a system which monitors user cart usage and displays reward point information and reward point opportunities, which differs from the claimed invention by the substitution of Philips’ beacon-receiving based store location identifying technique with a beacon-transmitting based store location identifying technique. However, Sahni demonstrates that the prior art already knew of store location identifying systems which determine a location by receiving a beacon identifier associated with a location and using that identifier to acquire information regarding the present location. One of ordinary skill in the art could have easily substituted the location identifying techniques of Sahni into the system of Napper and Philips by using Sahni’s beacon-transmitting based techniques to identify store locations. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would determine reward opportunities for a user at a location through the reception of identifying information from a beacon. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Napper and the teachings of Philips and Sahni. 

Regarding Claim 28: Napper in view of Philips, and Sahni make obvious the above limitations. As previously noted, Philips teaches the extra reward condition (Promoted items throughout the store would trigger a pop-up when the user is a predetermined distance from the promoted items, for example, detected by geofencing, WiFi, or other navigation or detection technology. The user is prompted to add the item … If added to the cart, the customer is rewarded by bonus points and/or sharable "badges" for social sharing. See at least [0054]). Additionally, Napper discloses calculate an additional purchase amount required to pay for an item, and control the display to display the additional purchase amount (After the control unit 104 receives the bar code information it cross references that information with the store's database while storing this information in its memory. The control unit 104 may also display the product identification and price on the user interface 202 so that a consumer is aware of the price of the product inserted into the shopping cart 100. See at least [0078]).

Regarding Claim 29: Napper in view of Philips, and Sahni make obvious the above limitations. As previously noted in combination with Napper, Sahni teaches wherein the signal provides an area identifier for a region of a retail store as the store location ID (Beacon identifiers are broadcast at 702. The beacon identifiers are broadcast by beacons positioned within and outside of the mall 150 (e.g., as shown in FIG. 6). Each beacon wirelessly broadcasts a unique beacon identifier (e.g., a serial number) to a distance of a broadcast radius of the beacon. Each beacon is associated with an area and geo-fences that area with the broadcasted identifier. Accordingly, the location of devices in receipt of the beacon identifier is known to be within the broadcast range of the beacon associated with the identifier. See at least [0036]. Also: A mobile device 110 receives a beacon identifier at 704. The beacon identifier is received the processor 204 of the mobile device 110 via the network interface 208 (e.g., a Bluetooth transceiver). The received beacon identifier is transmitted from the mobile device 110 at 706. The beacon identifier is transmitted to the mall computer system 140 via the network 170 (e.g., the Internet system through the Internet. See at least [0037]. Also: The mall computer system 140 determines the mobile device location at 708. The location of the mobile device 110 is determined based at least in part on the beacon identifier received by the mobile device 110. … the known beacon identifiers are stored in a database in the mass storage 410. Each entry in the database associates a beacon identifier to a specific location (e.g., a specific spot in the 

Regarding Claim 30: Napper in view of Philips, and Sahni make obvious the above limitations. As previously noted in combination with Napper, Sahni teaches wherein the signal is a beacon signal, and the store terminal is a beacon terminal (Beacon identifiers are broadcast at 702. The beacon identifiers are broadcast by beacons positioned within and outside of the mall 150 (e.g., as shown in FIG. 6). Each beacon wirelessly broadcasts a unique beacon identifier (e.g., a serial number) to a distance of a broadcast radius of the beacon. Each beacon is associated with an area and geo-fences that area with the broadcasted identifier. Accordingly, the location of devices in receipt of the beacon identifier is known to be within the broadcast range of the beacon associated with the identifier. See at least [0036]). The motivation to combine Napper, Philips, and Sahni is the same as explained under claim 17 above, and is incorporated herein.

Response to Arguments
Applicant’s Argument Regarding 101 Rejections of claims 1-11:  Claim 1 is amended to incorporate the features of claim 12, which is found to be patent-eligible by the Examiner. 
Examiner’s Response: Applicant's amendments filed arguments filed 4 May 2021 have been fully considered, and they resolve the identified issue. Because of the incorporation of the limitations of claim 12 into claim 1, claim 1 is now determined to recite eligible subject matter.  For further explanation of this eligibility determination, see the office action dated 4 February 2021. 

Applicant’s Argument Regarding 103 Rejections of claims 1-20: There is no teaching of suggestion in Zigoris about any extraction of a neighboring commodity near a store location identified by a store location ID indicated by a signal received from a store terminal, as required by claim 1, 3, and 17. 
Examiner’s Response: Applicant's arguments filed 4 May 2021 have been fully considered but they are rendered moot by the amendment of claims 1, 13, and 17. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
	Ho et al. (US 2021/0166260 A1) describes a system which displays offers for bonus reward points in connection with a transaction. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-07-01